Citation Nr: 0931635	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a back disorder, 
including as secondary to a service-connected left shoulder 
disability.

2. Entitlement to service connection for a neck disorder, 
including as secondary to a service-connected left shoulder 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 
1983 to August 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska.  
The Veteran had a video hearing before the undersigned Board 
Member in June 2009.  A transcript of that hearing is 
contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate. An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report does not 
provide a relevant opinion regarding the etiology of the 
Veteran's claimed back or neck disability. 

In asking for the exam, the RO requested that the VA examiner 
opine whether it was at least as likely as not that the 
Veteran suffered from a neck or back disorder related to, or 
aggravated by, his service-connected left shoulder 
disability. 

However, the examiner did not offer an opinion based on this 
request.  Rather, the examiner opined that it was more likely 
than not that the Veteran's periscapular pain was related to 
his shoulder disability.  

In making his opinion, the examiner reasoned that the Veteran 
was actually making a claim for the periscapular pain and not 
for a disorder of his neck or back.  However, the examiner 
went on to state that the Veteran suffers from mild loss of 
normal cervical lordosis.  The examiner did not opine whether 
this loss of normal cervical lordosis was a separate 
disability or was due to the Veteran's service-connected 
shoulder disability.   Without such an opinion, the Board 
finds that in this case a fully informed decision cannot be 
made and a new VA examination is warranted.  See Barr, 21 
Vet. App. at 311 (ruling that an exam was inadequate in part 
because there was no etiological opinion provided).

Additionally, the Board notes that a later VA treatment 
record from October 2007 indicates that the Veteran suffers 
from a herniated cervical disk.  Thus, upon remand, this 
diagnosis should also be considered.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any existing neck or back disability.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing. 

After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran suffers 
from a current neck or back disability 
that is proximately due to, or chronically 
worsened by, his service-connected left 
shoulder disability.

IF, AND ONLY IF, the examiner determines 
that a current neck or back disability 
exists, but that it is not proximately due 
to or chronically worsened by the 
Veteran's service-connected left shoulder 
disability, the examiner should then opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the current neck or back disability 
is directly related to the Veteran's 
active duty service. 

A detailed rationale should be provided 
for all opinions.  If these determinations 
cannot be made on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




